         Case 3:14-cv-00507-SDD-RLB                    Document 208           11/16/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF LOUISIANA
____________________________________
                                     *
BRANDON COOPER, et al.,              *
                                     *
      Plaintiffs                     * CIVIL ACTION NO. 3:14-00507-SDD- RLB
                                    *
v.                                  * CHIEF JUDGE DICK
                                    *
COURTNEY N. PHILLIPS, et al.,        * MAGISTRATE JUDGE BOURGEOIS
                                    *
      Defendants                    *
                                    *
Consolidated with                   *
                                    *
ADVOCACY CENTER and MONICA *
JACKSON,                            *
                                    * CIVIL ACTION NO. 3:15-00751-SDD-RLB
      Plaintiffs                    *
                                    * CHIEF JUDGE DICK
v.                                  *
                                    * MAGISTRATE JUDGE BOURGEOIS
COURTNEY N. PHILLIPS, et al.,       *
                                    *
      Defendants.                   *
____________________________________*


                   UNOPPOSED MOTION FOR CONTINUED
    REPORTING AND JURISDICTION OVER THE SETTLEMENT AGREEMENT AND
     NOTICE OF NEGOTIATIONS RELATED TO A SUPPLEMENTAL AGREEMENT


         NOW INTO COURT, by and through undersigned counsel, comes Plaintiff Disability

Rights Louisiana (DRLA) 1 and consolidated Plaintiffs, Brandon Cooper, Louis Davenport, Ron

Gatlin, Kenny Swatt, Stephen Zeringue, William Pitzer, Monica Jackson, Tyrin Perkins, Dominick

Perniciaro, III, Scott Frye, and Ryan Kazemi (a.k.a. Ryan Kasami). 2 Plaintiff DRLA is a private,



1
  Formerly the Advocacy Center.
2
  These individuals are consolidated plaintiffs, see ECF No. 65 and ECF No. 150, who were either found
incompetent to proceed or NGRI and were awaiting mental health care treatment placement at the time of filing.
These individual plaintiffs’ criminal cases do not remain in the same procedural posture as they were at the time of
          Case 3:14-cv-00507-SDD-RLB                    Document 208            11/16/20 Page 2 of 5




federally funded, non-profit corporation, designated by Louisiana to serve as the State’s protection

and advocacy system for persons with disabilities and is a party in the instant consolidated case as

an associational plaintiff.

         In support of their motion, Plaintiffs state as follows:

         1. On November 16, 2016, this Court signed a Settlement Agreement 3 to resolve the

             consolidated actions alleging that Defendants Rebekah Gee 4 and Louisiana Department

             of Health (LDH) 5 were failing to promptly provide requisite mental health placements

             for people found incompetent to stand trial (hereinafter “incompetent”) or people found

             not guilty by reason of insanity (hereinafter “NGRI”).

         2. This Court “retain[s] jurisdiction to enforce this Settlement Agreement until this matter

             is dismissed after four (4) continuous years of Defendants’ substantial compliance with

             this Settlement Agreement.” 6

         3. The parties agree that Defendants have been unable to maintain substantial compliance

             with the Settlement Agreement including providing BHAs and placements of

             incompetent and NGRI individuals within the timelines required by Paragraphs 6, 8

             and 9 of the Settlement Agreement due to the ongoing COVID-19 pandemic. 7




filing, but as plaintiffs with standing at the time of entry of the Settlement Agreement, they continue as plaintiffs in
efforts to enforce and maintain the terms of the Settlement Agreement.
3
  ECF No. 200.
4
  Rule 25(d) of the Federal Rules of Civil Procedure provides for the automatic substitution of a public officer’s
successor “when a public officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold
office while the action is pending.” Fed. R. Civ. P. 25(d). Accordingly, Dr. Courtney N. Phillips, who is serving as
the successor Secretary of the Louisiana Department of Health since April 2020, is automatically substituted for Dr.
Rebekah Gee in the caption.
5
  Formerly Louisiana Department of Health and Hospitals.
6
  ECF No. 200 at 18, Para. 50.
7
  ECF No. 200 at 7–8.

                                                           2
Case 3:14-cv-00507-SDD-RLB            Document 208        11/16/20 Page 3 of 5




4. The parties also agree that the COVID-19 pandemic was and remains the major driver

   of recent failure to maintain substantial compliance with the Settlement Agreement,

   making previous systems of patient evaluation and treatment of people found

   incompetent and NGRI dangerously impractical and causing significant increases to

   the wait list of individuals awaiting transfer to a mental health placement.

5. While admissions to ELMHS were frozen, the number of people found incompetent or

   NGRI remaining in jails awaiting treatment placements expanded drastically, as a

   result. ELMHS reported that admissions began again in August 2020, though on a

   limited basis and based on guidance from the Centers for Disease Control and the

   Louisiana Office of Public Health. Despite the resumption of admissions to ELMHS,

   the wait list remains extensive.

6. Plaintiffs are not and have never advocated for LDH to abandon testing and distancing

   measures in favor of clearing and preventing treatment wait lists. However, new

   procedures must be developed, including determining mechanisms for providing

   treatment to people found incompetent and people found NGRI in safer non-congregate

   settings and detailed protocols for providing treatment during peaks of the pandemic.

   Additionally, in order to come into compliance with the Settlement Agreement, LDH

   must develop detailed protocols with local jails for how to determine the acuity of

   people found incompetent and people found NGRI, and provide timely non-jail based

   treatment based on the level of acuity.

7. Given the current wait lists and continued difficulties in providing Behavioral Health

   Assessments (BHA) to determine the acuity of an individual’s mental health need, LDH




                                         3
        Case 3:14-cv-00507-SDD-RLB            Document 208        11/16/20 Page 4 of 5




           has not been in substantial compliance with the provisions of the Settlement Agreement

           since March 2020 due to the COVID-19 pandemic.

       8. Because Defendants have been unable to maintain substantial compliance due to the

           current unprecedented COVID-19 health crisis, the parties agree that the reporting

           provisions of the Settlement Agreement and this Court’s jurisdiction should not

           terminate on November 16, 2020.

       9. Because the parties agree that Defendants have been unable to maintain substantial

           compliance with the Settlement Agreement due to the COVID-19 pandemic, rather

           than involve the Court in contentious litigation, the parties are continuing negotiations

           to reach an agreement to supplement the Settlement Agreement. The parties anticipate

           that this supplemental agreement will outline immediate steps that LDH can take

           towards achieving substantial compliance with the Settlement Agreement in light of

           the unprecedented conditions created by COVID-19.

       WHEREFORE, Plaintiffs request that this Court continue the reporting provisions and the

Court’s jurisdiction over the enforcement of the original Settlement Agreement beyond November

16, 2020, until such time an agreement may be reached by the parties or negotiations reach an

impasse requiring the intervention of the Court.




                                                   4
Case 3:14-cv-00507-SDD-RLB   Document 208        11/16/20 Page 5 of 5




                             Respectfully Submitted,



                             /s/ Ronald Lospennato

                             Ronald K. Lospennato, Bar No. 32191
                             Evelyn Chuang, Bar No. 38993*
                             Disability Rights Louisiana (formerly known as the
                             Advocacy Center)
                             8325 Oak Street
                             New Orleans, LA 70118
                             Ph: 504-208-4679
                             Fax: 504-335-2890
                             rlospennato@disabilityrightsla.org
                             echuang@disabilityrightsla.org


                             /s/ Eric Foley

                             Eric Foley, Bar No. 34199
                             Elizabeth Cumming, Bar No. 31685*
                             Roderick & Solange MacArthur Justice Center
                             4400 S. Carrollton Ave.
                             New Orleans, LA 70119
                             Ph: 504-620-2259
                             Fax: 504-208-3133
                             Eric.Foley@macarthurjustice.org
                             Elizabeth.cumming@macarthurjustice.org


                             Counsel for Plaintiffs.




                             *Motions to enroll pending at ECF Nos. 206, 207.




                                5
